FILED
                            NOT FOR PUBLICATION                              JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10085

               Plaintiff - Appellee,             D.C. No. 1:14-cr-00192-LJO

v.
                                                 MEMORANDUM*
EDGAR NELSON PITTS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O’Neill, Chief Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Edgar Nelson Pitts appeals the 150-month sentence imposed following his

guilty-plea conviction for voluntary manslaughter, in violation of 18 U.S.C.

§ 1112. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pitts contends that his high-end, fully consecutive sentence is substantively

unreasonable in light of the circumstances of the offense and the length of his two

undischarged sentences. The district court did not abuse its discretion in imposing

Pitts’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence

is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors

and the totality of the circumstances, including the nature of the offense. See

U.S.S.G. § 5G1.3(a); Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                       15-10085